Elliott, J.
— This case is in this court for the second time. Fahlor v. Board, etc., 101 Ind. 167. A branch of the subject-matter of .this controversy, exhibiting some of the facts and questions contained in the record* now before us was considered in Johnson v. Board, etc., 107 Ind. 15. The cases to which we have referred lay down two leading rules which govern this case.
First. Notice is essential to confer jurisdiction in proceedings for the establishment of a public road, where an *427adjacent owner’s land is sought to be subjected to a special assessment.
Filed October 12, 1892.
Second. Where judicial proceedings are void because of an entire absence of notice to a property owner, a subsequent statute assuming to validate such proceedings is invalid.
Judgment affirmed.